         Case 1:20-cr-00063-PGG Document 30 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-
                                                             ORDER
JOSE BRITO,
                                                          20 Cr. 63 (PGG)
                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the conference scheduled for October 16, 2020 at

10:30 a.m. is adjourned to October 19, at 10:30 a.m. by telephone.



Dated: New York, New York
       October 8, 2020
                                           SO ORDERED.


                                           _________________________________
                                           Paul G. Gardephe
                                           United States District Judge
